Gregg, J. Dissenting, says: This important case goes' out of court upon a question uf practice. As heretofore announced, I hold that when the court below is asked to declare the law, and the decisions upon the questions of law are properly excepted to*, and all the facts or findings before that court are, by bill of exceptions, brought upon the record, such questions of law ought to be heard in this court without a motion for a new trial. Where no motion is made for a new trial in the court below, the facts or findings in that court are conclusive and cannot be here examined, but the law held applicable to such findings may, under our civil code of practice, be questioned in this court. But we argued this same question in the case of Merriweather vs. Erwin, decided December Term, 1871, and we refer to that without repeating arguments and references to authorities in this.